OPINION ON MOTION FOR REHEARING

Before SCOTT, P.J., BATES, J. and BURRELL, C.J.
PER CURIAM.
After we issued our opinion, Grand Teton sought rehearing as to Point II, citing Rule 55.33(b) and alleging in part that a breach of fiduciary duty claim was tried “by express and implied consent of the parties, and therefore must be treated in all respects as if it had been raised by the pleadings.” Assuming arguendo this was true, Point II still fails.
Grand Teton cites BDCS’s close relationship with Beach’s counsel, but this did not bar BDCS from acting as trustee. See Boatmen’s Bank of Pulaski County v. Wilson, 833 S.W.2d 879, 883 (Mo.App.1992); Cloud v. Kansas Loan & Trust Co., 52 Mo.App. 318, 322 (1893).
As to any initial overpayment to Beach, BDCS disbursed the sum that Beach claimed in writing as “the payoff amount of the U.S. Bank Note, together with the costs of collection and the expenses relating to the sale.” Grand Teton cites no evidence that BDCS had cause to question Beach’s representation and no case stating that a trustee, absent scienter, has a fiduciary duty to independently investigate a lienholder’s calculation of secured debt. Rather, “in the absence of unusual circumstances known to the trustee, he may, upon receiving a request for foreclosure from the creditor, proceed upon that advice without making any affirmative investigation....” Spires v. Edgar, 513 S.W.2d 372, 378-79 (Mo. banc 1974).
Regarding the payment to Backwater Jacks, Grand Teton repeatedly argues that BDCS should have interpleaded the sale proceeds. But Grand Teton never suggests why the judge who rejected its claim in the 268 case would have viewed the same claim and evidence any differently in an interpleader action, or for that matter, how BDCS breached fiduciary duties in paying the same party to whom the court also ordered payment.
It was Grand Teton’s burden to prove a breach of fiduciary duty. Western Blue Print Co. v. Roberts, 367 S.W.3d 7, 15 (Mo. banc 2012). The parties stipulated to *505a lengthy record, but the stipulated facts and their inferences did not all run in the same direction. Those 400 pages offered plenty from which any party could argue for its respective claims and positions. The trial court was not obliged to find from the stipulated record that Grand Te-ton carried its burden on this issue.
We overrule the motions for rehearing filed by Grand Teton and BDCS, and we deny the applications for transfer filed by Grand Teton and BDCS.